DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 10, the prior art of record fails to disclose or reasonably suggest, a method for observing a biological sample, the sample being placed between a light source and a pixelated image sensor, the light source emitting an incident light beam at an emission wavelength comprised between 1 µm and 20 µm, the method comprising:
b) acquiring an image of the sample with the pixelated image sensor, with no image-forming optic being placed between the sample and the image sensor, and pixels of the image sensor define a detection plane, the sample being placed at a distance from the detection plane smaller than 1 mm.

The closest art of record teaches the following;
With regards to claim 10, Ozcan et al. (US 2017/0220000) discloses a method for lens-free imaging of a sample or objects within the sample utilizing multi-height iterative phase retrieval and rotational field transformations to perform wide FOV imaging of pathology samples (Abstract). The reference teaches a moveable stage 17 that may be coupled to the image sensor 16 or the sample 14 (via a sample holder 18) to adjust Δz2. The movable stage 17 preferably moves in increments ranging from about 1 μm to about 1.0 cm [0066]. The stage is utilized for laterally shifting the sample for implementing pixel-super resolution and further used to modulate and control the sample-to-sensor distance, so as to capture several defocused interference patterns for the multi-height phase recovery algorithm [0116].

With regards to claim 10, Ozcan et al. (US 2019/0137932) discloses a method for observing a biological sample (Abstract; [0029]), the sample 12 being placed between a light source 14 and a pixelated image sensor 24, the light source emitting an incident light beam [0032], which propagates to the sample along a propagation axis, the method comprising:
a) illuminating the sample with the light source [0011]; and
([0034]; lens-free microscope system),
wherein:
pixels of the image sensor define a detection plane the sample being placed at a distance from the detection plane smaller than 1 mm [0036][0038].

With regards to claim 10, Ozcan et al. (US 2019/0294108) discloses a method of performing phase retrieval and holographic image reconstruction of an imaged sample, the method wherein the pixels of the image sensor define a detection plane (Fig. 5A; CMOS image sensor), the sample 22 being placed at a distance from the detection plane smaller than 1 mm (Z2 < 1 mm).

With regards to claim 10, Blumenfeld et al. (US 2002/0018199) discloses a method using an electronic light detector array, e.g., a CCD or a CMOS-based detector array, used to acquire a visual image of a biological sample (Abstract). The reference discloses a lens-free transmission light microscope ([0113]; Fig. 10) that utilizes infrared light emission [0063]. However, 216 between the biological sample 208 and detector pixels 216.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884